DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on August 21, 2019
Claims 1-23 is under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sathe  et al. (USP: 8,248,945), in view of Goel et al. (USP: 2019/0104207). 


As per Claim 1 Sathe teaches an egress port management apparatus comprising: 
a packet re-order buffer (ROB) and an egress scheduler to decide egress ordering for packets in the packet ROB, wherein based on reception of a flow control message( Col. 5 line 25-38, 40-55 ; Col. 6 line 14-25  FIG. 1 after the receipt of a per priority flow control message. If, subsequent to the loading of the first packet 106a in the transmit buffer 118, the queue manager 110 receives a per priority flow control message pausing first priority queue packets (e.g., the packets associated with the descriptors in queue 108a), the QM 110 orders the transmit buffer to flush the first packet 106a.The QM 110 orders the transmit buffer 118 to load a first packet 106a associated with the first descriptor 114a, from the memory 104. More explicitly, an Ethernet transmit processor entity (not shown) may read a descriptor from a queue, obtain a memory address from the descriptor, and read the packet from the memory), the egress scheduler is to pause egress of packets in a flow associated with the flow control message from an egress port by halting packet egress scheduling for packets corresponding to a flow associated with flow control from a time of reception of a flow control message until a time when flow control stops (Col. 5 line 56-67; Col. 6 line 15-25 FIG. 2 is a schematic block diagram depicting the system of FIG. 1 after the receipt of a per priority flow control message. If, subsequent to the loading of the first packet 106a in the transmit buffer 118, the queue manager 110 receives a per priority flow control message pausing first priority queue packets (e.g., the packets associated with the descriptors in queue 108a), the QM 110 orders the transmit buffer to flush the first packet 106a. Per priority flow control is a mechanism for indicating on an Ethernet source port, the rate of one (or several) of the priorities to a particular destination port. Per priority flow control is defined in the IEEE standards and understood by practitioners in the art. A pause frame is an Ethernet frame sent from the destination port to a source port informing the source port to adjust the rate at which it is sending frames to the destination port.). 
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 2 Sathe-Goel teaches the apparatus of claim 1, comprising: a transmit controller to control transmission of a packet from the ROB based on packet segment state, the transmit control to react to the flow control message by: permit segments in the flow in a transmit state to be output from the ROB, permit in-flight packet segments in the flow before a flow control reaction deadline expires to be output from the ROB, and do not schedule egress of a packet segment corresponding to a flow associated with the flow control message (Col. 3 line 19-33; Col. 7 line 48-66 line a transmit buffer using per priority pause flow control. An Ethernet transceiver generates packet descriptors identifying packets to be transmitted that are stored in memory. A first priority queue packet reinstatement operation, which may be the receipt of a per priority flow control message unpausing first priority queue packets, or the expiration of the per priority flow control message pausing the first priority queue packets.. Each descriptor is loaded into a queue having a queue priority associated with the descriptor priority. In response to accessing a first descriptor, output from a selected first priority queue, a first packet associated with the first descriptor is fetched into a transmit buffer from the memory. If subsequent to fetching the first packet, a per priority flow control message is received pausing first priority packets, the first packet is flushed from the transmit buffer).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 3 Sathe-Goel teaches the apparatus of claim 2, comprising a packet replay control to track a state of a packet segment request, wherein a state comprises: packet is waiting to be scheduled for egress, packet has been scheduled for egress and its fetching has started but packet has not started transmission yet, or packet has started transmission (Col. 1 line 37-50  when Per Priority Pause is enabled, then this implementation can experience head-of-line blocking if the packet that has been fetched into the on-chip FIFO, has not yet commenced transmission on the Ethernet, is associated with a traffic class that has just been paused by a remote node, and there are other traffic classes that have data to send and have not been paused. In this situation, this implementation experiences head-of-line blocking as the first packet will occupy the FIFO and all other traffic classes must wait until that first packet traffic class resumes transmission. ).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 4 Sathe-Goel teaches the apparatus of claim 3, wherein based on end of flow control, the packet replay control is to prioritize re-played requests for fetching from a switch fabric (Col. 3 line 18-33 a first descriptor, output from a selected first priority queue, a first packet associated with the first descriptor is fetched into a transmit buffer from the memory. If subsequent to fetching the first packet, a per priority flow control message is received pausing first priority packets, the first packet is flushed from the transmit buffer. Then, a second descriptor is accessed, output from a selected second priority queue, and a second packet associated with the second descriptor is fetched into the transmit buffer from the memory. The second packet is transmitted from the transmit buffer. ).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 5 Sathe-Goel teaches the apparatus of claim 3, wherein: the egress scheduler is to notify the packet replay control which packet descriptors have been scheduled for egress to trigger a transition to in-flight state, the transmit controller is to notify the packet replay control which packet descriptors have had transmission initiated, in order to trigger transition to a transmit state, and the transmit controller is to notify the packet replay control that egress of a packet is complete to cause deallocation of packet segment pointers (Col. 2 line 41-54 As stated previously, more or less buffering may be required to account for implementation specific characteristics such as larger frame sizes, variances in the processing time of generating the PFC PAUSE frame, granularity of buffer allocation and possible sharing of buffers, among others factors. However, in general, the buffer requirements are approximately 2.times.(media delay+maximum frame length)+length of PFC PAUSE+the responding end response time. ).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 6 Sathe-Goel teaches the apparatus of claim 1, wherein: the ROB is shared across multiple flows, the ROB comprises a header-ROB (H-ROB) and a body-ROB (B-ROB), a depth of the ROB and pause of the ROB at least, in part, allow the flow to be non-blocking of another flow, the ROB is to receive an out-of-order packet segment from a switch fabric and the ROB is to reorder the segments of a packet, and a depth of the ROB is bounded to be drainable within a pause control reaction deadline in accordance with an egress port transmit rate (Col. 1 line 36-47 when Per Priority Pause is enabled, then this implementation can experience head-of-line blocking if the packet that has been fetched into the on-chip FIFO, has not yet commenced transmission on the Ethernet, is associated with a traffic class that has just been paused by a remote node, and there are other traffic classes that have data to send and have not been paused. In this situation, this implementation experiences head-of-line blocking as the first packet will occupy the FIFO and all other traffic classes must wait until that first packet traffic class resumes transmission. ).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 7 Sathe-Goel teaches the apparatus of claim 1, wherein the ROB comprises a header-ROB (H-ROB) and a body-ROB (B-ROB) and comprising a jitter threshold enforcement device to apply a time or segment threshold for output from the B-ROB and header processing logic to process a header from the H-ROB and wherein the header processing logic is to retrieve a header before a jitter threshold for a body associated with the header is met (Col.1 line 52-66 A tradeoff can be made in this implementation between the maximum number of traffic classes that can be paused simultaneously before head-of-line blocking occurs, and the size of the RAM. One end of the spectrum would use a small RAM but experience head-of-line blocking whenever one traffic class is paused, while the other end of the spectrum requires a large RAM and experiences no blocking.).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 8 Sathe-Goel teaches the apparatus of claim 1, wherein the ROB is to drop packet segments corresponding to packets that were in an in-flight state at expiration of a flow control reaction deadline (Col. 4 line 52-66 FIG. 1 is a schematic block diagram of an Ethernet transceiver 100 with a system for managing a transmit buffer using per priority pause flow control).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 



As per Claim 9 Sathe-Goel teaches the apparatus of claim 1, wherein a depth of the ROB is large enough to hold, at least, enough packet segments to cover a target maximum switch response latency when egressing segments at line rate and maximum allowed pause reaction time for all in-flight packets to be egressed before the pause reaction time expires (Col. 5 line 37-43  the transmit buffer 118 has a capacity of up to 2 maximum size packets. A maximum packet size is the largest packet size of the particular communication protocol being used. Thus, if the transmit buffer has a 10 kilobyte (KB) capacity, a maximum size packet would be about 5 KB. In another aspect, an Ethernet jumbo frame is 9,000 bytes, so that the transmit buffer is this case would be about 18,000 bytes.).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 10 Sathe-Goel teaches the apparatus of claim 1, comprising a jitter-threshold (JT) checker to specify a minimum number of head-of-packet segments that must be buffered to allow a packet to commence egress (Col.5 line 36-55 the transmit buffer 118 has a capacity of up to 2 maximum size packets. A maximum packet size is the largest packet size of the particular communication protocol being used. Thus, if the transmit buffer has a 10 kilobyte (KB) capacity, a maximum size packet would be about 5 KB. In another aspect, an Ethernet jumbo frame is 9,000 bytes, so that the transmit buffer is this case would be about 18,000 bytes).
Sathe may not explicitly disclose a jitter-threshold (JT)
Goel discloses a jitter-threshold (JT) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 11 Sathe-Goel teaches the apparatus of claim 10, wherein the JT checker is to cause the ROB to operate in virtual cut through mode when a configured jitter threshold is smaller than a maximum transmission unit for a port (Col. 5 line 63-67 Per priority flow control is a mechanism for indicating on an Ethernet source port, the rate of one (or several) of the priorities to a particular destination port. Per priority flow control is defined in the IEEE standards and understood by practitioners in the art. A pause frame is an Ethernet frame sent from the destination port to a source port informing the source port to adjust the rate at which it is sending frames to the destination port)
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 12 Sathe-Goel teaches the apparatus of claim 10, wherein the JT checker is to cause the ROB to operate in store and forward mode when a configured jitter threshold is equal or larger than the maximum transmission unit for an output port (Col. 6 line 26-44 a first packet length 402 plus the lengths of any first priority queue packets already in the transmit buffer 118, to a minimum length flush threshold. If the combined length is greater than the flush threshold, the QM 110 orders the transmit buffer 118 to flush the first packet 106a. However, if the combined length 400 is less than the threshold, the QM 110 orders the transmit buffer 118 to retain the first packet 106a. The transmit buffer 118 transmits the first packet to the Ethernet transmit processor 126 in response to the queue manager QM initiating the first queue packet reinstatement. If the combined length 400 exceeds the threshold before the first queue packet reinstatement, the first packet 106a is flushed. In this aspect, the transmit buffer 118 is typically a RAM. ).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 13 Sathe-Goel teaches the apparatus of claim 1, comprising at least one egress port coupled to the egress scheduler (Col. 1 line 22-35 the egress port supports TCP and UDP checksum offload, as the checksum is located in the packet header, but is calculated over the entire payload.).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 14 Sathe-Goel teaches the apparatus of claim 1, comprising a switch fabric coupled to the egress scheduler (Col. 1 line 20-35 For example, if a port supports 9.6 kilobyte (KB) packets, it may implement a 16 KB or 32 KB FIFO. This is not an issue when a port supports a single traffic class and the maximum packet size supported is small. However, as packet sizes become larger and the number of traffic classes grows, the storage requirements become significant, especially in a device that supports multiple Ethernet interfaces. ).
Sathe may not explicitly disclose a switch fabric coupled
Goel discloses a switch fabric coupled (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 

As per Claim 15 Sathe-Goel teaches the apparatus of claim 1, comprising at least one of a server, rack, blade, or data center (Col. 6 line 50-54 an operating system (OS) is used to manage such an application, as well as other applications (not shown), such as might be embedded in a personal computer or server).


As per Claim 16 Sathe teaches a method comprising: for a packet requested to be fetched from a fabric for egress from a port, storing a packet descriptor that indicates progress of a packet egress, wherein the progress indicates one or more of waiting, in-flight, or transmit (Col.1 line 37-45 this implementation experiences head-of-line blocking as the first packet will occupy the FIFO and all other traffic classes must wait until that first packet traffic class resumes transmission. ); 
setting a progress to waiting prior to commencement of a fetch for a packet portion (Col. 1 line 53-66; Col. 3 line 22-35 a first packet associated with the first descriptor is fetched into a transmit buffer from the memory. If subsequent to fetching the first packet, a per priority flow control message is received pausing first priority packets, the first packet is flushed from the transmit buffer. This implementation can require a large amount of buffering if multiple traffic classes are permitted to have the largest size packets stuck in the RAM, while still allowing other, unpaused, traffic classes to transmit. A tradeoff can be made in this implementation between the maximum number of traffic classes that can be paused simultaneously before head-of-line blocking occurs, and the size of the RAM.); 
updating the progress based on a change in status from waiting to in-flight based on commencement of the fetch for the packet portion (Col. 2 line 60-67 this implementation can require a large amount of buffering if multiple traffic classes are permitted to have the largest size packets stuck in the RAM, while still allowing other, unpaused, traffic classes to transmit. A tradeoff can be made in this implementation between the maximum number of traffic classes that can be paused simultaneously before head-of-line blocking occurs, and the size of the RAM.  ); and 
updating the progress based on a change in status from in-flight to transmit based on commencement of a transmit of a packet portion (Col.2 line 15-24; Col.2 58-67 queue the appropriate PFC PAUSE, finish transmitting any frame currently being transmitted, and then transmit the PFC PAUSE. In general, the time to detect the need to transmit the PFC PAUSE and queue it is negligible. However, this may occur just as the transmitter is beginning to transmit a maximum length frame. Assuming a maximum length frame of 2000 octets, and a PFC PAUSE frame of 64 octets, the total worst case delay would be 16,512 bit times. This value would need to be increased appropriately if larger frame sizes are supported or if additional processing time is required within the implementation).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 17 Sathe-Goel teaches the method of claim 16, comprising: based on receipt of a flow control request for a flow: changing a state of a packet segment of the flow that is in an in-flight state when a flow control reaction deadline expires into a waiting state; permitting a packet in the flow that is in an in-flight state before a flow control reaction deadline expires to be egressed from an output queue, and not permitting scheduling of transmission of a packet in the flow that is in a waiting state (Col. 3 line 35-45 The first priority queue packet reinstatement operation can be the result of receiving a per priority flow control message unpausing first priority queue packets, or the result of letting expire the per priority flow control message pausing the first priority queue packets. ).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 18 Sathe-Goel teaches the method of claim 16, comprising: Sathe may not explicitly disclose processing a header from a header queue by pulling headers before a jitter threshold for an associated body is complied with.
Goel discloses processing a header from a header queue by pulling headers before a jitter threshold for an associated body is complied with(Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 



As per Claim 19 Sathe-Goel teaches the method of claim 16, comprising: Sathe may not explicitly disclose providing a jitter threshold for body segments of packet by waiting for a minimum number of head-of-packet segments to be buffered to allow egress of a packet to start.
Goel discloses processing a header from a header queue by pulling headers before a jitter threshold for an associated body is complied with(Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 20 Sathe-Goel teaches a system comprising: a switch fabric; an ingress port to the switch fabric; and an egress system from the switch fabric, the egress system comprising an egress port and the egress system comprising:
 an output data re-order buffer (ROB) that is shared across multiple flows and a transmit controller to control transmission of a packet from the ROB, the transmit controller to react to a flow control request for a flow by( Col. 5 line 25-38, 40-55; Col. 6 line 14-25  FIG. 1 after the receipt of a per priority flow control message. If, subsequent to the loading of the first packet 106a in the transmit buffer 118, the queue manager 110 receives a per priority flow control message pausing first priority queue packets (e.g., the packets associated with the descriptors in queue 108a), the QM 110 orders the transmit buffer to flush the first packet 106a.The QM 110 orders the transmit buffer 118 to load a first packet 106a associated with the first descriptor 114a, from the memory 104. More explicitly, an Ethernet transmit processor entity (not shown) may read a descriptor from a queue, obtain a memory address from the descriptor, and read the packet from the memory): permit segments in the flow in a transmit state to be output from the ROB, permit in-flight packet segments in the flow before a flow control reaction deadline expires to be output from the ROB, and do not schedule egress of a packet segment in the flow that is in a waiting state  (Col. 5 line 56-67; Col. 6 line 15-25 FIG. 2 is a schematic block diagram depicting the system of FIG. 1 after the receipt of a per priority flow control message. If, subsequent to the loading of the first packet 106a in the transmit buffer 118, the queue manager 110 receives a per priority flow control message pausing first priority queue packets (e.g., the packets associated with the descriptors in queue 108a), the QM 110 orders the transmit buffer to flush the first packet 106a. Per priority flow control is a mechanism for indicating on an Ethernet source port, the rate of one (or several) of the priorities to a particular destination port. Per priority flow control is defined in the IEEE standards and understood by practitioners in the art. A pause frame is an Ethernet frame sent from the destination port to a source port informing the source port to adjust the rate at which it is sending frames to the destination port.).
Sathe may not explicitly disclose a packet re-order buffer (ROB)
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 21 Sathe-Goel teaches the system of claim 20, Sathe may not explicitly disclose wherein the switch fabric comprises a shared memory switch fabric.
Goel discloses wherein the switch fabric comprises a shared memory switch fabric (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 22 Sathe-Goel teaches the system of claim 20, wherein: Sathe may not explicitly disclose the ROB is shared across multiple flows, the ROB comprises a header-ROB (H-ROB) and a body-ROB (B-ROB), a depth of the ROB and pause of the ROB at least, in part, allow the flow to be non-blocking of another flow, the ROB is to receive an out-of-order packet segment from a switch fabric and the ROB is to reorder the segments of a packet, and a depth of the ROB is bounded to be drainable within a pause control reaction deadline in accordance with an egress port transmit rate.
Goel discloses a packet re-order buffer (ROB) (Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 


As per Claim 23 Sathe-Goel teaches the system of claim 20, wherein the egress system is to: Sathe may not explicitly disclose based on end of flow control, prioritize re-allocated requests for fetching from a switch fabric.
Goel discloses based on end of flow control, prioritize re-allocated requests for fetching from a switch fabric(Paragraph 0061, 0080, 0199, 0202, 0228 When a data packet arrives out of order at destination access node 238, it goes through a packet reorder engine. The grant scheduler reacts to the reorder buffer state at egress reorder state handler and stops sending all the new grants if the reorder buffer state (out of order bytes, grants in flight, and buffer occupancy) reaches a limit. A switch fabric provides full mesh interconnectivity such that any of the servers may communicate packet data for a given packet flow to any other of the servers using any of a number of parallel data paths within the data center switch fabric. The maximum transmission unit (MTU) for FCP may be to minimize packet latency jitter in the fabric. An egress grant scheduler may move GBN forward after grant is issued for the receive queue. The ECN marking based on global view of output egress queue at the grant scheduler is a significant improvement. The grants are paced by a rate limiter (RL) of destination access node 252 at slightly lower than maximum rate to make sure that the fabric buffering is minimal or the fabric latency jitter is low.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe to include re-order buffer (ROB) as taught by Goel for reliability, to ensure that the destination endpoint reorders the packets of a queue-pair based on packet sequence numbers. (See Goel Paragraph 0200). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SYED ALI/Primary Examiner, Art Unit 2468